Citation Nr: 0638391	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for right 
arm carpal tunnel syndrome.

2. Entitlement to an initial compensable evaluation for left 
arm carpal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a right distal fibula fracture with recurrent 
right ankle sprains. 

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from January 1982 to July 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

During the course of this appeal, the veteran moved to 
Denver, Colorado and the RO in Denver continued to adjudicate 
this claim. 


FINDINGS OF FACT

1. Right arm carpal tunnel syndrome is manifested by reported 
numbness and throbbing; there is no medical evidence of mild 
symptoms of the median nerve, weakness or numbness of the 
right hand, or discomfort to percussion at the right wrist.  

2. Left carpal arm tunnel syndrome is manifested by reported 
numbness and throbbing; there is no competent medical 
evidence of mild symptoms of the median nerve, weakness or 
numbness of the left hand, or discomfort to percussion at the 
left wrist.

3.  The residuals of a right distal fibula fracture with 
recurrent right ankle sprains are manifested by reported 
weakness, instability, and pain; there is no evidence of loss 
of range of motion, pain on range of motion, instability, 
incoordination, fatigability, heat, swelling, or redness.
 
4.  Hemorrhoids are manifested by anal verge with 
intermittent rectal bleeding; there is no evidence of 
persistent bleeding with secondary anemia or fissures.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8615 (2006). 

2.  The criteria for an initial compensable evaluation for 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8615 (2006). 

3.  The criteria for an initial compensable evaluation for 
the residuals of a right distal fibula fracture with 
recurrent right ankle sprains have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 5271 
(2006).  

4.  Resolving doubt in favor of the veteran, the criteria for 
a 10 percent evaluation for hemorrhoids have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
relating to his claim for service connection prior to the 
initial unfavorable agency decision in December 2002.  The RO 
provided the veteran notice to his service connection claim 
in August 2002 and January 2004 letters which informed him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

In the present case, the Board notes that the veteran was not 
notified as to the specific requirements related to his 
increased rating claim.  However, the Board finds that the 
veteran has not been prejudiced by VA's failure to inform him 
as to what evidence was necessary to decide his increased 
rating claim.  There is evidence that the veteran has actual 
knowledge of the evidence required to substantiate his 
increased rating claims.  Specifically, in his substantive 
appeal the veteran claimed that his left and right arm carpal 
tunnel syndrome, hemorrhoids, and right ankle condition were 
worse than contemplated by the noncompensable ratings.  
Additionally, the veteran described with specificity the 
symptoms of each disability.  This would indicate that he has 
actual knowledge of the evidence that would establish a basis 
for higher ratings.  Thus, the Board finds that he has not 
been prejudiced by VA's failure to provide him with a letter 
specific to increased ratings. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and an effective date.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for increased ratings, no effective date will be 
assigned and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA treatment records and VA 
examinations.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Increased Ratings

The veteran seeks increased ratings for right and left arm 
carpal tunnel syndrome, the residuals of a right distal 
fibula fracture with recurrent right ankle sprains, and 
hemorrhoids.

The veteran was granted service connection for all 
aforementioned disabilities in a December 2002 rating 
decision and awarded noncompensable ratings, effective August 
1, 2002.  The veteran appealed the noncompensable ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Right Arm Carpal Tunnel Syndrome

The veteran claims that a compensable rating is warranted for 
the right arm carpal tunnel syndrome.  In support of his 
claim, the veteran asserts that there are positive medical 
findings of Tinel's Sign and electromyography (EMG) studies. 
Additionally, he claims that he as abnormal motor sensory 
nerve conduction, suffers from functional impairment, and 
experiences loss of employment.  Finally, the veteran 
contends that he has incomplete paralysis, pain, and painful 
motion.  

At a February 2004 VA examination, the veteran reported 
numbness in his hands due to carpal tunnel syndrome.  The 
pain is intermittent but could be brought on by fifteen 
minutes of typing or other repetitive use of the hands.  The 
veteran stated that all of his fingers become numb.  He 
reported that a few nights ago, he was awakened at 3am with 
his right arm asleep, tingling, and throbbing.  He has never 
been given physical therapy or braces.  The veteran states 
that he manages just by taking breaks and attempting to avoid 
certain repetitive motions.  The symptoms happen several 
times a week depending on how heavily he is using his hands.  
He reported that he is bothered by any pressure in the wrists 
and will not wear fitting clothing or a watch.  

Upon examination, the veteran's motor strength was 5/5 
throughout.  There was no atrophy in the hands.  He had good 
thumb and little finger opposition, first dorsal interosseous 
curling and extension of the fingers, abduction of the 
fingers, and flexion and extension of the thumb.  
Additionally, deltoid, biceps, and triceps were normal and 
symmetrical.  The veteran was currently asymptomatic in the 
hands, had normal pin and light touch, and normal 
temperature.  His coordination, rapid movements of the 
fingers, rapid alternative movements, and finger to nose 
movements were all normal.  His vibration, position, and 
temperature were essentially normal.  The diagnosis was 
carpal tunnel syndrome bilaterally, right worse than left.  
The examiner stated that the veteran has the characteristic 
symptoms of numbness and discomfort developing with 
repetitive use of his hands, especially the right hand 
although he is left-handed.  On formal testing, he did not 
have any weakness or numbness, and there was nor discomfort 
to percussion at the wrist or flexion or extension of the 
wrist.  

The RO rated the veteran's service-connected right carpal 
tunnel syndrome as noncompensable under the provisions of 38 
C.F.R. § 4.125(a), diagnostic code 8516.  The veteran is 
left-handed; therefore, the right hand is considered the non 
dominant or minor hand.  Under this regulatory provision for 
the non dominant or minor hand, mild incomplete paralysis of 
the median nerve warrants a 10 percent evaluation and 
moderate incomplete paralysis of the median nerve warrants a 
20 percent evaluation.  Id.  Under 38 C.F.R. § 4.123 (2006), 
the maximum rating for neuritis under diagnostic code 8516 is 
a moderate or 20 percent evaluation.

A review of the evidence shows that a higher 10 percent 
rating is not warranted.  Though the veteran describes 
subjective symptoms of pain, tingling, and numbness, there 
are no objective findings of these symptoms.  Specifically, 
the February 2004 VA examiner noted that the veteran had full 
motor strength and that all conducted tests were normal.  
Though the examiner did find that the veteran's carpal tunnel 
syndrome was worse in the right arm than in the left, there 
was no medical evidence of weakness, numbness, or discomfort 
to percussion at the wrist or flexion or extension of the 
wrist on formal testing.  The Board notes that the veteran 
claimed in his substantive appeal that he experienced 
incomplete paralysis of the right arm.  However, there are no 
objective medical findings of paralysis.  Therefore, the 
Board finds that the criteria for a 10 percent rating have 
not been met and an increased rating is not warranted.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted. Though the veteran reports that he experiences 
pain, there is no evidence that it interferes with working.  
Additionally, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006). 

The Board notes that the veteran asserts that he experiences 
pain and incomplete paralysis as result of the right arm 
carpal tunnel syndrome.  This determination, however, is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record 
which does not show any current symptoms due to the right arm 
carpal tunnel syndrome.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

 In sum, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for the 
right arm carpal tunnel syndrome.  The Board has considered 
the benefit of the doubt doctrine, but as the evidence is not 
equally balanced it does not apply.  See Gilbert, 1 Vet. App. 
at 55.   
  
Left Arm Carpal Tunnel Syndrome

The veteran claims that a compensable rating is warranted for 
the left arm carpal tunnel syndrome.  In support of his 
claim, the veteran asserts that there are positive medical 
findings of Tinel's Sign and electromyography (EMG) studies. 
Additionally, he claims that he as abnormal motor sensory 
nerve conduction, suffers from functional impairment, and 
experiences loss of employment.  Finally, the veteran 
contends that he has incomplete paralysis, pain, and painful 
motion.  

At a February 2004 VA examination, the veteran reported 
numbness in his hands due to carpal tunnel syndrome. The pain 
is intermittent but can be brought on by fifteen minutes of 
typing or other repetitive use of the hands.  The veteran 
stated that all of his fingers become numb.  He has never 
been given physical therapy or braces.  The veteran states 
that he manages just by taking breaks and attempting to avoid 
certain repetitive motions.  The symptoms happen several 
times a week depending on how heavily he is using his hands.  
He reported that he is bothered by any pressure in the wrists 
and will not wear fitting clothing or a watch.  

Upon examination, the veteran's motor strength was 5/5 
throughout.  Initially, he had some give-way weakness with 
the first finger of the left hand, but with changing the 
position of the wrist and retesting, it was normal.   There 
was no atrophy in the hands.  He had good thumb and little 
finger opposition, first dorsal interosseous curling and 
extension of the fingers, abduction of the fingers, and 
flexion and extension of the thumb.  Additionally, deltoid, 
biceps, and triceps were normal and symmetrical.  The veteran 
was currently asymptomatic in the hands, had normal pin and 
light touch, and normal temperature.  His coordination, rapid 
movements of the fingers, rapid alternative movements, and 
finger to nose movements were all normal.  His vibration, 
position, and temperature were essentially normal.  The 
diagnosis was carpal tunnel syndrome bilaterally.  The 
examiner stated that the veteran has the characteristic 
symptoms of numbness and discomfort developing with 
repetitive use of his hands.  On formal testing, he did not 
have any weakness or numbness, and there was nor discomfort 
to percussion at the wrist or flexion or extension of the 
wrist.  

The RO rated the veteran's service-connected left arm carpal 
tunnel syndrome as noncompensable under the provisions of 38 
C.F.R. § 4.125(a), diagnostic code 8515.  The veteran is 
left-handed, therefore, the ratings applying to the dominant 
or the major hand apply.  Under this regulatory provision for 
the dominant or major hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation and moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation.  Under 38 C.F.R. § 4.123 (2006), the 
maximum rating for neuritis under diagnostic code 8516 is a 
moderate or 30 percent evaluation.  

A review of the evidence shows that a higher 10 percent 
rating is not warranted.  Though the veteran describes 
subjective symptoms of pain, tingling, and numbness, there 
are no objective findings of these symptoms.  Specifically, 
the February 2004 VA examiner noted that the veteran had full 
motor strength and that all conducted tests were normal.  
Though the examiner did state that the veteran had carpal 
tunnel syndrome in left arm, there was no evidence of 
weakness, numbness, or discomfort to percussion at the wrist 
or flexion or extension of the wrist on formal testing.  The 
Board notes that the veteran claimed in his substantive 
appeal that he experienced incomplete paralysis of the left 
arm.  However, there are no objective medical findings of 
paralysis.  Therefore, the Board finds that the criteria for 
a 10 percent rating have not been met and an increased rating 
is not warranted.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted. Though the veteran reports that he experiences 
pain, there is no evidence that it interferes with working.  
Additionally, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b). 

The Board notes that the veteran asserts that he experiences 
pain and incomplete paralysis as result of the left arm 
carpal tunnel syndrome.  This determination, however, is not 
a matter for an individual without medical expertise.  See 
Espiritu, 2 Vet. App. at 492. Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record which does not show 
any current symptoms due to the left arm carpal tunnel 
syndrome. A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin, 1 Vet. App. at  175.

 In sum, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for the 
left carpal tunnel syndrome.  The Board has considered the 
benefit of the doubt doctrine, but as the evidence is not 
equally balanced it does not apply.  See Gilbert, 1 Vet. App. 
at 55.
  
Residuals of a right distal fibula fracture with recurrent 
right ankle sprains

The veteran asserts that he experiences functional impairment 
and loss due to the residuals of the right distal fibula 
fracture with right ankle sprains.  According to the veteran, 
his normal coordination, speed and endurance are hindered and 
his  movements are weakened due to the right ankle condition.  
During personal and work duties, he stated that he displays 
an impaired ability to execute skilled movements smoothly.  
His navigation on stairs, uneven surfaces, and weight-bearing 
is awkward, painful and difficult.  The arthritis of the 
right foot and ankle make simple movements painful during 
non-load bearing and load-bearing activities.  The veteran 
reported that painful motion was present during all body 
weight-bearing, and that he was unstable while moving 
objects.

The applicable diagnostic criteria for limited motion of the 
ankle is contained in diagnostic code 5271.  Under diagnostic 
code 5271, moderate limitation of motion warrants a 10 
percent rating and marked limitation of motion warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  Normal ankle dorsiflexion is from 0 to 20 degrees 
and ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2006).  

VA 2003 treatment records do not contain any notations 
regarding the right ankle. 

At a February 2004 VA examination, the veteran reported that 
in 1987 while running, he fractured the distal aspect of his 
right fibula just above the ankle.  Since then, the fracture 
has healed completely although he has noted some weakness and 
laxity in the right ankle.  He also reported that when the 
weather turns cold, the right ankle tends to ache.  There has 
been no heat, swelling or redness associated with the right 
ankle and he does not require any therapy. 

Examination of the distal fibula and right ankle showed no 
heat, swelling, redness, deformity, or other abnormality.  
The right ankle plantar flexion was from 0 to 40 degrees, 
dorsiflexion was from 0 to 20 degrees, inversion was from 0 
to 20 degrees, and eversion was from 0 to 10 degrees.  The 
veteran was able to rise up on his right ankle repeatedly 
with no loss of range of motion, pain on range of motion, 
instability, or incoordination.  There was no fatigability 
noted.  The diagnosis was history of distal right tibula 
fracture.

A review of the evidence shows that a compensable rating 
under diagnostic code 5271 is not warranted.  Under DC 5271, 
a higher rating is only warranted for moderate limitation of 
motion.  In the present case, the veteran has full range of 
motion on flexion and dorsiflexion, as documented by the 
February 2004 VA examination.  Therefore, as there are no 
objective signs of limitation of motion, a higher rating 
under diagnostic code 5271 is not warranted.  
 
As for other diagnostic codes, there is no objective evidence 
of ankylosis of the right ankle, arthritis, or any other 
condition to warrant ratings under Diagnostic Codes 5270, 
5272, or 5273.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273 (2006).   

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted. Though the veteran reports that he experiences 
functional loss, there is no evidence that it interferes with 
working.  Additionally, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b). 

The Board notes that the veteran asserts that he experiences 
pain and functional loss as result of the residuals of the 
right distal fibula fracture with recurrent right ankle 
sprains.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu, 2 Vet. 
App. at 492.  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show any current 
symptoms related to the residuals of the right distal fibula 
fracture with recurrent right ankle sprains.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin, 1 Vet. App. at 175.

 In sum, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for the 
residuals of the right distal fibula fracture with recurrent 
right ankle sprains.  The Board has considered the benefit of 
the doubt doctrine, but as the evidence is not equally 
balanced it does not apply.  See Gilbert, 1 Vet. App. at 55.   
 
Hemorrhoids

The veteran asserts that a higher evaluation is warranted for 
hemorrhoids.  In support of his claim, the veteran contends 
that on the day of his VA examination, his external and 
internal hemorrhoids displayed persistent bleeding.  On the 
morning of his examination, a large thrombotic hemorrhoid 
burst leaving evidence of excessive tissue.  He reported that 
hemorrhoids have made him miss work for many years and that 
he has experienced embarrassment and functional impairment as 
a direct result of hemorrhoids.  A modified diet has had no 
effect on reducing the frequency of the hemorrhoids.  

The veteran's hemorrhoids are currently assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.114, 
diagnostic code 7336 which provide that a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  A 
10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

July 2003 VA treatment records show chronic hemorrhoids; a 
colonoscopy done one year ago was normal except some scarring 
from hemorrhoid bleeding

At a February 2004 VA examination, the veteran reported a 
history of intermittent bleeding from hemorrhoids over the 
last several years.  He notices blood on the tissue paper or 
dripping into the bowel approximately five times a week.  The 
veteran underwent a colonoscopy in 2001 which was normal 
except for the presence of bleeding hemorrhoids.  The veteran 
stated that dietary fiber has not helped much.  He has not 
sought further medical treatment or help for hemorrhoids.  
The veteran uses tissue paper in his undershorts should the 
hemorrhoids bleed so as not to stain his underwear. 

Examination of the rectum showed 2+/4+ external as well as 
anal canal hemorrhoids.  There was a small amount of blood on 
the examining glove noted.  The rectal vault was normal and 
anal tone was normal with a normal squeeze pressure noted.  
The prostate examination normal.  The diagnosis was mixed 
hemorrhoids anal verge with intermittent rectal bleeding.  

A review of the evidence shows that a higher 10 percent 
rating is warranted.  In the present claim, there is evidence 
of external and anal canal hemorrhoids with bleeding; the VA 
examiner stated that the condition included intermittent 
rectal bleeding.  As there is evidence of recurrent symptoms 
of bleeding due to the hemorrhoids, the Board finds that this 
symptom most closely resembles the "frequent recurrences" 
described in the 10 percent rating criteria.

However, a higher 20 percent rating is not warranted.  In the 
present claim, there is no evidence of persistent bleeding 
and with secondary anemia or fissures.  The VA examiner found 
that the bleeding was intermittent and not persistent, and 
there was no medical evidence of fissures.  

Therefore, the medical evidence shows that the veteran's 
symptoms most closely approximate the criteria for a 10 
percent evaluation under diagnostic code 7336.  A 10 percent 
rating is granted for the hemorrhoids.
 

ORDER

An initial compensable evaluation for right arm carpal tunnel 
syndrome is denied.

An initial compensable evaluation for left arm carpal tunnel 
syndrome is denied.

An initial compensable evaluation for the residuals of a 
right distal fibula fracture with recurrent right ankle 
sprains is denied. 

A 10 percent evaluation for hemorrhoids is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


